Citation Nr: 0213602	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  95-41 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints on a direct basis or as secondary to service-connected 
malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1994 rating decision in 
which the RO denied service connection for arthritis of 
multiple joints.  The veteran filed a notice of disagreement 
in October 1995 and a statement of the case (SOC) was issued 
in the same month.  The veteran submitted a substantive 
appeal in November 1995, and requested a Board hearing at the 
RO.

By decisions of December 1998 and November 2000, the Board 
remanded the case to the RO for further evidentiary 
development.  Per Board remand instruction, the RO issued an 
SSOC in May 2002, and the case was subsequently returned to 
the Board.

According to the record, the veteran failed to appear for the 
Board hearing scheduled in August 1998.  As the veteran 
failed to provide a timely request for rescheduling, the 
Board will therefore proceed to review the issues on appeal.  
See 38 C.F.R. § 20.704(e) (2001).


FINDINGS OF FACT

1.  The duties to notify and assist have been substantially 
fulfilled.

2.  Arthritis of multiple joints was not manifested in 
service or for many years thereafter.

3.  There is no etiological link between the veteran's 
current arthritis of multiple joints and service-connected 
malaria, or any other incident service. 



CONCLUSIONS OF LAW

1.  The veteran's arthritis of multiple joints was not 
incurred in or aggravated by service, nor was any arthritis 
manifested to a compensable degree within one year post-
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).

2.  The veteran's arthritis of multiple joints is not 
proximately due to or the result of service-connected 
malaria.  38 U.S.C.A. §§ 1110, 1131, 5101(a), 5102, 5103, 
5103A, 5106, 5107(b), 5126 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.310 (2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Historically, by rating decision of March 1946, the RO 
granted service connection for malaria.  Forty years later, 
the veteran filed a claim for, inter alia, service connection 
of arthritis in July 1986.  The veteran alleged that 
arthritis was due to weather exposure and malaria in service.  
He identified the Columbia VA Medical Center (VAMC) as a 
source of relevant medical treatment.

According to a certificate of honorable discharge, the 
veteran participated in action against the enemy at Okinawa.  
On entrance examination in October 1943, pes planus was 
noted.  On separation examination in March 1946, the 
veteran's spine and extremities (bones, joints, muscles, and 
feet) were listed as normal.  Service medical records 
revealed no findings, diagnoses or complaints of arthritis or 
joint problems.

In August 1986, the RO obtained Columbia VAMC outpatient 
treatment records, dated August 1984 to July 1986.  The 
records indicated that, in May 1985, the veteran received a 
prescription for medication to treat arthritis pain.  In May 
1986, the veteran was treated following complaints of 
increasing pain due to arthritis.  The VA physician observed 
full range of motion of all joints, with no swelling.  The 
reported diagnosis was, in relevant part, degenerative joint 
disease.

By a September 1986 RO letter, the veteran was notified that, 
in order to establish service connection for arthritis, he 
needed to submit evidence that the condition was incurred in 
or aggravated by active military service, or diagnosed within 
one year following discharge from service.

By rating decision of October 1994, the RO denied service 
connection for arthritis of the right and left elbows, 
shoulder (side unspecified), and right foot.  In October 
1995, the veteran submitted his notice of disagreement, 
stating that he received private treatment for arthritis 
post-service until 1984.  Later, in his substantive appeal 
dated in November 1995, the veteran suggested that his 
arthritis was caused by exposure to heavy rains in service.  

In December 1998, the Board remanded the issue for further 
development.  Specifically, the RO was directed to obtain 
relevant medical treatment records and any relevant Social 
Security Administration (SSA) records.  

In a February 1999 letter, the RO requested that the veteran 
provide information pertaining to relevant VA and non-VA 
medical treatment for arthritis and medical evidence linking 
arthritis to military service.  The veteran was also 
requested to indicate whether he applied for Social Security 
disability benefits.  

The RO obtained treatment records from the Columbia VAMC in 
February 1999, following a request for records dating back to 
February 1993.  Few treatment reports concerned any arthritic 
disorder.  The veteran was diagnosed with probable arthritis 
of the right knee in June 1998.  Radiographic examination of 
the veteran's right foot in February 1999 showed evidence of 
slight degenerative changes in the interphalangeal joints. 

The veteran was provided a VA orthopedic examination in July 
1999.  The veteran provided an onset date in 1979 for pain in 
all joints.  The VA examiner diagnosed clinical pain in all 
joints, with the only focal finding being mild to moderate 
ataxic gait.  The VA examiner reported that there were no 
other focal neuromuscular or functional deficits on 
examination.  (Ataxia is failure of muscular coordination or 
irregularity of muscular action.  Dorland's Illustrated 
Medical Dictionary 165 (29th ed. 2000)).  A supplemental SOC 
(SSOC) was issued the following month.

In November 2000, the Board remanded the veteran's claim for 
further development, including an additional VA examination.  
Pursuant to Board remand instruction, the RO requested that 
the veteran identify all sources of post-service medical 
treatment for arthritis, including previously identified 
medical treatment from 1946 to 1984.  In addition, the RO 
contacted the Social Security Administration (SSA) to request 
the veteran's SSA records.  In March 2001, the SSA indicated 
that the veteran was denied SSA benefits and associated 
records were no longer available.  

In an August 2001 statement, the veteran reported that his 
service medical records and VA medical records would confirm 
that he developed arthritis as a result of the Okinawan 
climate.  No further relevant medical evidence was 
identified.

The RO notified the veteran in August 2001 of VA's duties in 
obtaining evidence to substantiate his claim.  The letter 
outlined the elements necessary to establish entitlement to 
service-connected compensation benefits, and informed the 
veteran of the information that he should provide.

Updated treatment records from the Columbia VAMC were 
received in February 2002.  On May 2000 neurology 
consultation, the veteran reported dizziness.  The VA 
physician observed rombergism and gait ataxia.  The VA 
physician diagnosed, inter alia, ataxia associated with 
postural hypotension, and degenerative joint disease of the 
cervical spine.  In September 2000, following a diagnosis of 
an infection, the veteran underwent bone scan and x-ray 
examination of the right foot.  The findings indicated 
changes likely due to diabetic neurovasculopathy and less 
likely due to osteomyelitis.  In November 2000, the veteran's 
pain relief medication was renewed following complaints of 
neck pain.  The diagnosis was neck pain secondary to 
osteoarthritis of the cervical spine.  The veteran was seen 
in March 2001 following complaints of arthritis.  He was 
prescribed medication for pain relief.  

A VA orthopedic examination was provided in March 2002.  The 
VA examiner indicated review of the claims folder.  The 
veteran primarily complained of bilateral knee pain.  The 
veteran also noted right foot problems.  The VA examiner 
diagnosed degenerative joint disease of the knees, 
particularly the patellofemoral joint, and mildly planovalgus 
right foot.  The VA examiner added that he was unaware of any 
specific data relating malaria to degenerative joint changes.  
The veteran's degenerative joint changes were essentially 
mechanical problems, not inflammatory.  The VA examiner 
requested radiographic examination of the veteran's knees and 
right foot.  Radiographic findings indicated mild 
osteoarthritic changes in the left and right knees, and in 
the hind right foot.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2001).  Establishing service connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing the 
elements of a service connection claim) (citations omitted).

Pursuant to 38 C.F.R. § 3.310(a) (2001), service connection 
is established for a disability that is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439 (1995) (interpreting that 38 U.S.C. § 1110, 38 C.F.R. 
§ 3.310(a), provides for compensation when a non-service-
connected disability is aggravated by a service-connected 
disability).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.  Proximate 
cause is defined as "[t]hat which, in a natural continuous 
sequence, unbroken by any efficient intervening cause, 
produces injury, and without which the result would not have 
occurred."  Black's Law Dictionary 1225 (6th ed. 1990); see 
Forshey v. West, 12 Vet. App. 71, 73-74 (1998) (relying on 
Black's Law Dictionary definition of "proximate cause"), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 
2002).

Where a veteran served 90 days or more during a war period or 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 C.F.R. §§ 3.307, 
3.309(a).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309.

There are also alternative ways of establishing service 
connection.  For example, service connection may be granted 
for any disease diagnosed after discharge, when medical 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In addition, with chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
Id.  Continuity of symptomatology is required only where the 
condition noted during service is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Following a complete review of the claims folder, the Board 
finds that there is no evidence of record showing any causal 
nexus, or etiological link, between the veteran's service and 
his current arthritis.  The veteran suggests that tropical 
weather exposure in service led to current arthritis.  The 
Board finds the veteran credible in his description of 
weather exposure in service.  However, as a layperson, the 
veteran is generally not competent to give a medical opinion 
concerning a current medical diagnosis of disability or its 
relation, if any, to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  No medical evidence of record substantiates 
the veteran's allegation.  The March 2002 VA examiner 
suggested that the veteran's degenerative joint changes were 
essentially mechanical problems.  He did not indicate that 
in-service meteorological factors were involved.  In light of 
the aforementioned VA examiner's opinion, the veteran's 
alleged onset date of 1979 for arthritic symptomatology 
(thirty-three years post-service), and the earliest post-
service clinical evidence of arthritis dating June 1998, the 
Board determines that a preponderance of the evidence is 
against the veteran's claim for service connection on a 
direct basis.  Furthermore, the Board finds no evidence 
linking service-connected malaria with the veteran's current 
arthritis or evidence indicating aggravation of the arthritis 
by service connected malaria.  The March 2002 VA examiner 
specifically opined that there is no specific data linking 
malaria to degenerative joint changes.  Therefore, service 
connection for arthritis of multiple joints is denied on 
direct and secondary bases.

As a final matter, during the pendency of this appeal, 
section 5103, chapter 38 of the United States Code, was 
revised to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  As part of 
that notice, VA must indicate what portion of information and 
evidence, if any, is to be provided by the veteran and which 
portion, if any, VA will attempt to obtain on the veteran's 
behalf.  Id.; see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159).  The new law instructs that VA 
shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim, and 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (a)(1), (d); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).  However, VA is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. at 45,631 
(to be codified at 38 C.F.R. § 3.159(d)(2) ("VA will 
discontinue providing assistance in obtaining evidence for a 
claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate the claim.")).

The Board finds that the RO has substantially fulfilled the 
duties to notify and assist.  38 U.S.C.A. §§ 5103(a), 5103A; 
66 Fed. Reg. at 45,630-31 (to be codified as 38 C.F.R. 
§ 3.159(b)(1), (c)(3)).  By RO letters of September 1986 and 
August 2001, the veteran and his representative were 
specifically notified of the evidence necessary to 
substantiate the claim.  Furthermore, the August 2001 RO 
letter notified the veteran of the portion of information and 
evidence was to be provided by the veteran and which portion 
the RO would attempt to obtain on the veteran's behalf.  The 
RO obtained all medical records identified as relevant to the 
veteran's claim.  Pursuant to Board remands of December 1998 
and November 2000, the veteran was allowed several 
opportunities to identify additional post-service medical 
evidence; however, he did not respond.  Therefore, the Board 
finds that the duties to notify and assist have been 
substantially fulfilled.  See generally, 38 U.S.C.A. 
§§ 5103(a), 5103A.

Finally, it is observed that under the VA must provide the 
veteran an examination under the following circumstances:

(4) Providing medical examinations or 
obtaining medical opinions. (i) In a 
claim for disability compensation, VA 
will provide a medical examination or 
obtain a medical opinion based upon a 
review of the evidence of record if VA 
determines it is necessary to decide the 
claim. A medical examination or medical 
opinion is necessary if the information 
and evidence of record does not contain 
sufficient competent medical evidence to 
decide the claim, but: 

(A) Contains competent lay or medical 
evidence of a current diagnosed 
disability or persistent or recurrent 
symptoms of disability; 

(B) Establishes that the veteran suffered 
an event, injury or disease in service, 
or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and 
§ 3.317 manifesting during an applicable 
presumptive period provided the claimant 
has the required service or triggering 
event to qualify for that presumption; 
and 

(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service or with another service-connected 
disability. 

66 Fed. Reg. 45,620 (August 29, 2001), to be codified at 
38 C.F.R. § 3.159(c)(4). 

It is observed that although the VA examined the veteran, 
under the VCAA and implementing regulations which is more 
liberal than the prior law (See Janssen v. Principi, 15 Vet. 
App. 370 (2001) citing VAOPGCPREC 11-2000 (Nov. 27, 2000), 
there was no duty to do so.  In this regard, there is an 
absence of competent evidence supporting the veteran's 
allegations.  The veteran, as a lay person, is not competent 
to opine on a matter involving medical knowledge.  As such, 
an additional examination to pursue the matter of whether the 
arthritis is being aggravated by service connected malaria is 
not deemed necessary.  


ORDER

Entitlement to service connection for arthritis of multiple 
joints is denied on direct basis and as secondary to service-
connected malaria.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

